DETAILED ACTION
  Election/Restriction
Applicant's election without traverse of claims 1-9 in the reply filed on 3/29/21 is acknowledged.  Accordingly, claims 10-20 should be cancelled in the next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al  (US 2019/0221917 A1).
Kim et al disclose a substrate 220 comprising a feed wiring layer 210 configured to provide a feed signal, a feeding via 120a connected to the feed wiring layer, and a dummy via 160 separated from the feed wiring layer; a chip antenna 170 disposed on a first surface of the substrate and comprising a body portion 173 formed of a dielectric substance, a radiating portion 171,172 that extends from a first surface of the body portion and is connected to the feeding via and the dummy via, and a grounding portion that extends from a second surface of the body portion opposite the first surface of the body portion (figures 1-9), wherein the chip antenna is configured to output a wireless frequency signal having two resonance frequencies (paragraph 50); wherein the feeding via and the dummy via are spaced apart from each other in an extending direction of the radiating portion, and the feeding via and the dummy via are connected in parallel with the radiating portion (figures 1-9) and wherein two resonance .

Allowable Subject Matter
Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Felic et al., Park et al. and Baks et al. are cited as of interested and illustrated a similar structure to a chip antenna module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845